Citation Nr: 0818995	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  02-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1972, 
with service in the Republic of Vietnam from January to May 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Philadelphia, Pennsylvania.  

The veteran appeared at a Travel Board hearing at the Boston, 
Massachusetts, RO before the undersigned Veterans Law Judge 
in November 2002.  The Board notes that the veteran currently 
resides in Pennsylvania.

In an April 2003 decision, the Board found that new and 
material evidence had been received to reopen the previously 
denied claim of entitlement to service connection for PTSD 
and requested further development on this issue.  

In November 2003, the Board remanded this matter for further 
development. 

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

In conjunction with the Board remand, the veteran was 
afforded a VA examination in April 2007, which resulted in 
Axis I diagnoses of cocaine dependence, in full sustained 
remission; cannabis abuse; and substance-induced psychotic 
disorder, in remission, being rendered.  The examiner 
indicated that the veteran did not meet the criteria for a 
diagnosis of PTSD.  In making this determination, the 
examiner cited to the results of evaluations done at the PTSD 
Clinical Team Specialty Clinic in August 2006 and subsequent 
evaluations by VA physicians in October 2006 at the Highland 
Drive VA Medical Center.  

A review of the claims folder demonstrates that the records 
pertaining to these evaluations, referenced by the April 2007 
VA examiner, are not contained in the claims file.  In fact, 
the most recent VA records associated with claims folder are 
from Aril 2006.  It does not appear that any attempts have 
been made to obtain those records.  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-
13 (1992).  If those documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The Board further observes that the April 2007 VA examiner 
indicated that the veteran did not report any military 
experiences that would meet the criteria for exposure to 
traumatic experiences.  He observed that the veteran reported 
no direct combat exposure of any kind and no direct exposure 
to dead or wounded.  He stated that the records clearly 
indicated that the veteran served as part of a headquarters 
battalion and was in a noncombat role while overseas.  He 
noted that this was consistent with the absence of a Combat 
Action Ribbon being awarded to the veteran.  He stated that 
in the absence of any exposure to combat-related trauma, no 
diagnosis of PTSD could be considered.  

According to the veteran's service personnel records, he did 
not receive a 
combat medal.  However these records show that he 
participated in operations against the VC/NVA in Vietnam.  It 
is specifically noted that the veteran participated in 
Operation Upshur Stream from 1/71 to 3/1/71 and in Operation 
Scott Orchard from 4/7/71 to 4/12/71.  Information regarding 
such operations should be secured through official channels 
and made a part of the record.  In addition, the Board 
further notes that it does not appear that the unit records 
of the HqSvcCo 3dBn 1st Mar 1st Mar Div, to which the veteran 
was attached for the time period from January 1971 to April 
1971, have been searched or associated with the claims 
folder.  


Following the development set forth above, the claims folder 
should be referred to the April 2007 VA examiner and he 
should be requested to indicate whether the involvement in 
the above operations could serve as a stressor warranting a 
diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
veteran's treatment for PTSD, to include 
treatment records from the PTSD Specialty 
Clinic, from the Highland Drive VAMC from 
2006 to the present.  

2.  Associate with the claims folder 
copies of the unit records of the HqSvcCo 
3dBn 1st Mar 1st Mar Div, to which the 
veteran was attached, for the time period 
from January 1971 to April 1971.

3.  Ask the Office of the Commandant of 
the Marine Corps to provide information 
regarding the foregoing operations:  
Operation Upshur Stream from 1/71 to 
3/1/71 and in Operation Scott Orchard 
from 4/7/71 to 4/12/71.  

4.  Return the claims folder, to include 
a copy of this remand, to the examiner 
who conducted the VA examination in April 
2007.  Following a review of the record, 
the examiner is requested to render an 
opinion as to whether the veteran's 
participation in Operation Upshur Stream 
and/or Operation Scott Orchard could 
provide the necessary requisite stressor 
for a diagnosis of PTSD.  If so, does the 
veteran currently have PTSD related to 
his participation in these operations?  
Opinions should be expressed in terms of 
"at least as likely as not," that is, 
50 percent or better, or "not likely," 
that is less than 50 percent probability.

If the April 2007 examiner is not 
available, schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disorder, to include PTSD, and request 
that he/she provide an opinion with 
regard to the above questions, with 
detailed rationale being provided for 
each response.  

5.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




